Me. Justice Greer
delivered the opinion of the Gourt.
In this pase, Hooper, a miner, recovered a judgment for damages for personal injuries sustained while working in a mine of the Tennessee Coal, Iron & Railroad Company. This judgment was affirmed by the court of civil appeals, and a petition for certiorari has been granted.
The judgment was founded on the alleged failure of defendant below to keep the slate and rock overhead an entry in one of its mines removed or propped or secured against falling. Hooper was injured by a fall of slate.
Under chapter 237, Acts of 1903', the mine foreman is charged with the duty of keeping watch over entries and traveling ways so that, as the miners advance their excavations, all dangerous coal, slate, or rock overhead is taken down or secured against falling. This statute prescribes the qualifications of mine foremen, compels the operator io employ them, and further provides that such foremen shall not be subject to the control of the operator or owner in the discharge of their statutory duties. The performance of these du*614ties is secured by the imposition of a fine and imprisonment upon any foreman who neglects them.
Construing this act in the case of Coal & Coke Co. v. Priddy, 117 Tenn., 169, 96 S. W., 618, this court held that by reason of the provision which deprived the owner of control of the foreman, the owner was not liable for the negligence of such foreman. The court said:
“The relation of master and servant as to the duty referred to did not exist between the foreman, and the owner. To the existence of that relation it is essential that the master shall not only have control of the thing to be done, but also direction of the manner of its doing. It would be unreasonable and against conscience to hold him responsible for the consequences of an act, the doing of which had been, by express provision of law, placed beyond his control. ” Coal & Coke Co. v. Priddy, 117 Tenn., 169, 96 S. W., 610.
Chapter 237 of the Acts of 1903 was amended by chapter 540 of the Acts of 1907. In the latter act it was declared, among other things, that the mine foreman should be considered the agent and representative of the operator or owner of the mine in the discharge of the duties required of said foreman by the act.
The negligence proven in this suit was the negligence of the mine foreman, and the lower courts, supposing chapter 540, Acts of 1907, to be a valid statute, consequently held the mine owner liable.
. In the recent case of Roane Iron Co. v. Francis, 130 Tenn., 694, 172 S. W., 816, we were forced to declare *615the amendatory act of 1907 invalid by reason of the failure of the legislature to observe constitutional requirements in the manner of its passage.
The amendment being invalid, the provisions of the original act as construed by this court in Coal & Coke Co. v. Priddy, supra, should have controlled this case. The mine owner was not liable for the injuries sustained by plaintiff below, inasmuch as the negligence averred and proven was the negligence of the mine foreman.
The judgment of the court of civil appeals, and of the circuit court must accordingly be reversed. The motion for peremptory instructions should have been sustained and the suit dismissed.